DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 03/17/2022.

Claim Status
Claims 1, 11 and 19 are currently amended.
Claims 2-3, 6-8, 16, 18, and 20-21 have been previously presented. 
Claims 4, 5, 9, 10, 12-15, and 17 have been cancelled.
Claims 1-3, 6-8, 11, 16, and 18-21 are currently pending in the application.

Remarks
Applicant’s amendments to the claims and the specification are sufficient to overcome the objections presented in the previous office action.  

Allowable Subject Matter
Claims 1-3, 6-8, 11, 16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, a money handling apparatus comprising:
an input interface through which information is input by an operator to the controller, the information on which of the capture bins is a destination where one of the first type and the second type of money recognized by the recognizer is to be transported, the destination being the first capture bin being one of the capture bins which is selected among the capture bins, 
wherein in the deposit processing, the controller is configured to control the transporter to transport one of the first type and the second type of money recognized by the recognizer to the first capture bin based on the information input though the input interface, the other of the first type and the second type of money recognized by the recognizer to the other capture bins not selected among the capture bins and the third type of money recognized by the recognizer to the storage, and
wherein in the dispense processing, the controller is configured, after the third type of money stored in the storage is fed to the transporter, to determine whether the transportation of the fed money by the transporter is normal or abnormal based on a detecting result of the detector, and to control the transporter such that the transporter transports the fed money of which the transportation is determined as normal by the controller to the outlet and the fed money of which the transportation is determined as abnormal by the controller to the other capture bins not selected among the capture bins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887